THOMPSON, Judge.
Lisa Kay McGee-Manis (“former wife”) appeals an order modifying a final judgment of dissolution. The former wife argues that this order improperly allowed Marc Anthony Manis (“former husband”) to reduce his child support payments from $500 per month to $345 per month. The former husband cross-appeals, arguing that the trial court erred by failing to make the order retroactive to the date the modification petition was filed and by requiring the former husband to contribute $1,200 towards the former wife’s attorney’s fees. We affirm the trial court’s order in part and reverse in part.
We conclude that the trial court did not abuse its discretion in reducing the former husband’s child support obligation or in ordering the former husband to contribute towards the former wife’s attorney’s fees. See Wenz v. Collings, 417 So.2d 318 (Fla. 5th DCA 1982); cf. Deatherage v. Deatherage, 395 So.2d 1169 (Fla. 5th DCA), dismissed, 402 So.2d 609 (Fla.1981). As the former wife concedes, however, the trial court erred when it failed to make this reduction retroactive to the date the petition was filed. Accordingly, we remand with instructions that the modification order be made retroactive to the filing date. See Witcher v. Petty, 534 So.2d 1240, 1242 (Fla. 5th DCA 1988), receded from on other grounds, Fabio v. Monell, 594 So.2d 782 (Fla. 5th DCA 1992) (en banc). In all other respects, the trial court’s order is affirmed.
AFFIRMED in part; REVERSED in part; and REMANDED with instructions.
PETERSON, C.J., and GOSHORN, J., concur.